Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of managing property listings by using price data received from a property owner to determine prices for different time periods and determining an estimated monthly income for a reference month.  
Using claim 1 as a representative example that is applicable to claim 12, the abstract idea is defined by the elements of:
receiving at least one rental property listing from the user; 
receiving data indicating availability of the at least one rental property and calculating a rental period based on the availability data; 
receiving a price data for a first time period entry in a Reference Month, wherein the Reference Month is selected based at least partially on a market data for a geographic location of the received rental property listing; 
applying and utilizing the received price data for the first time period entry to calculate one or more price values for other time period entries in the Reference Month in accordance with a pre-determined relationship for the plurality of time period entries in the Reference Month; 
applying and utilizing the ratios between prices for different time period entries in the Reference Month to calculate a plurality of corresponding price data values for corresponding time period entries in at least one non-Reference Month, wherein the same ratios between prices for different time period entries in the Reference Month are applied to the corresponding time entries for the at least one non-Reference Month; 
determining an estimated monthly income for the Reference Month and the at33U.S. PATENT APPLICATION Attorney Docket: 32053-001least one non-Reference Month; and 

The above limitations are reciting a process by which prices/rates for renting a rental properties is calculated based on data entered by a user such as a property owner.  The renting of properties and using market data and data received from a property owner to calculate pricing for rentals is something that is considered to be a fundamental economic practice that represents a certain method of organizing human activities.  Renting of properties is something that is integral to our system of commerce and is itself a fundamental economic practice.  Renting of properties inherently involves the act of setting prices for the rental based on information.  Price setting is also something that is an economic task that is also a fundamental economic practice regardless of the item or commodity that is being priced.  Setting prices for a rental item (such as prices for summer rentals and winter rentals as well as special holidays weekends as is an example disclosed in the specification) represents a fundamental economic practice that falls into the category of being a certain method of organizing human activities.  
For claim 1 the additional elements are:
a user device having a processor, memory and a display screen; 
at least one processor executing a plurality of computer instructions stored in memory,  
transmitting the estimated monthly income for display on the user device
For claim 12 the additional element are the claimed user device, and the act of transmitting the estimated monthly income for display on the user device.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a computing device with a processor and memory and a user device (generically recited) that are being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited computing device with a processor and memory and a user device that information is received from and sent to.  This does not amount to more than a mere instruction to implement the abstract idea on a computer connected via a network such as the Internet (the web) and that has an interface of some kind, all generically recited.  While the same rational is applicable to the transmitting of the estimated monthly income to the user device as far as this is just the use of computers connected by a network to send the monthly income to the user for their review, the examiner also notes that sending and/or receiving data over a network (as a post solution activity) is an insignificant extra solution activity.  The claimed transmitting for display that has been claimed is the equivalent to a data output step that is simply sending the monthly income to the user for review/display.  As is set forth in MPEP 2106.05(g), post solution activity such as printing an output of a report are insignificant extra solution activities.  The same rationale applies to sending data over a network for display (presenting offers to customers, OIP; downloading or printing of menus, Ameranth).  Sending information over a network (a data transmission) so that data can be displayed is claiming a data output step that is akin to showing a user the estimated monthly income on paper.  Data output is an inherent act to performing any data processing as is noted by MPEP 2106.05(g).  Additionally, insignificant computer complementation has been found by the courts to be insignificant extra solution activities because they are akin to an instruction for one to apply a judicial exception using computers.  Using a computer to send the estimated monthly income to the user is just an instruction to use a computer when one considers that the estimated monthly income can be mailed manually using a letter.  The use of the processor and the user device for the transmitting for display step is that of an instruction for one to apply the abstract idea using generic computers connected to each other via a network.  
The above is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing devices (processor, user device) to perform steps that define the abstract idea.  This does not render the claims as being eligible for the same reasons set forth in the 2nd prong.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  With respect to the transmitting of the estimated monthly income for display to the user device, the examiner notes that for step 2B, this has to be reassessed for its well understood nature.  The examiner cites to MPEP 2106.05(d) for support.   MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016),
and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).   Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Therefore, nothing is claimed that amounts to significantly more than the abstract idea.  
	For claim 2, the applicant recites that the user device is a mobile phone, laptop, electronic pad, desktop computer, TV set with Internet access, which are further reciting generic computer hardware that is still interpreted as a mere instruction for one to practice the invention using computers.  The claimed types of user devices are essentially generic types of computers that are broadly recited and do not amount to a particular machine.  This is taken as a further instruction to practice the invention using computers, see MPEP 2106.05(f).  The claimed property listing having one or more photographs and a video of the property is considered to be part of the abstract idea and is essentially reciting information per se.  The property listing and information contained therein is part of the abstract idea.
	For claims 3, 13, the manner in which the reference month is chosen (based partially no market data for a geographic location of the property) is a further embellishment of the same abstract idea that was found for claims 1 and 12.  This limitation is just further defining the process of using data to determine the estimated monthly income and also part of the abstract idea set forth for claims 1 and 12.  
	For claims 4, 14, reciting that the price data includes data for first and other time periods including monthly, two week rentals, one week rentals, and weekend and mid-week rentals are also reciting more about the abstract idea.  The pricing data for the claimed rental periods is nothing more than information per se and is not an additional element that is not part of the abstract idea.
	For claims 5, 15, the further recitation to determining a premium night rate, determining a length of stay discount, and applying the premium night rate and the length of stay discount to the calculation of the estimated monthly income are all steps that are part of the process of pricing for rental properties and is considered to be part of the same abstract idea that was set forth for claims 1 and 12.  The manner in which prices for different time periods is determined so that the estimated monthly income can be determined is what serves to define the abstract idea of the claims.  The claimed processor has been treated in the same manner as set forth for claim 1.
	For claims 6, 16, similar to that of claim 5, the claimed determining of an adjusted rate and applying the rate as claimed is part of the abstract idea.  The claimed processor of claim 6 has been treated in the same manner as set forth for claim 1.
	For claims 7, 9, 17, 19, further defining the information received from the user and reciting how the information is used is claiming more about the same abstract idea of claims 1 and 12.  The information for the user that is employed in the process of determining the estimated monthly income is what defines the abstract idea.  Nothing is claimed that amounts to an additional element that is not part of the abstract idea.
	For claims 8, 18, the display of the prices on a calendar as claimed with the indicated information is part of the abstract idea of the claims.  Calendars can be displayed on paper and data can be written on the paper.  There is not special tool that is being recited for the data display as the applicant is merely reciting the data that is to be displayed where the data is static and does not offer any interactive abilities to a user.  
	For claim 10, claiming the information provided by the user and reciting that the received information defines a relationship template for the rental months, with automatic calculation of non-reference months based on the relationship template, is considered to also be reciting part of the abstract idea.  Defining that there is a template that defines the relationship between months as claimed and as understood by the examiner from the specification, is defining a data correlation.  That is not something that is non-abstract and/or that defines an additional element.  
For claims 11, 20, providing a suggested price for other time entries as claimed is a further embellishment of the same abstract idea that was set forth for claims 1 and 12.  This is just a price determination step that can be done manually by a person.  The extent of the use of the processor as claimed is that it is being used as a tool to execute the steps that define the abstract idea.  
Therefore, for the above reasons claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, 12, the applicant recites applying and utilizing the ratios between prices for different time period entries in the reference month.  There does not appear to be any antecedent basis for the recited ratios and the examiner is not clear as to what they are referring to in the claim.  No ratios of any kind have been claimed so it is not clear what ratios are being referred to.  This renders the claim indefinite.
For claim 10, the applicant refers to “the Relationship Template” and “the ration of prices in a plurality of time periods” both of which do not have proper antecedent basis.  No relationship template was previously claimed so it is not clear where this term is coming from and what claim it is first recited in (claim 1 or claim 10).  It is also not clear what the ration of prices of referring to.  Claim 1 recites “the ratios” that are for the Reference Month, but claim 10 refers to the rations as being rations of prices in a plurality of time periods for the at least one non-Reference month when claim 1 does not mention rations for non-Reference months.  This renders the claim indefinite.  Also, the term “ration” should be changed to read “ratio” as an informal matter so that this reads correctly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
CN 111091401 teaches a system for predicting monthly rent for a car rental that uses a profit model to determining initial monthly pricing.  
Liu et al. (AU2010010397)) discloses a property evaluation system using data input for inputting financial data relating to a real estate property, the financial data including initial property value, property growth rate and investment timeframe. The system calculates one or more performance indicators based upon the financial data; and a result generated includes a summary of the performance indicators and one or more corresponding embedded graphs identifying a change of the performance indicators over the investment timeframe.
Furlong et al. (20080262879) discloses a property management tool that includes a pricing tool that adapts to conditions that affects property rentals and that uses yield management to establish proper margins for rental pricing.  
Rigo et al. (20020049535) discloses a system that can determine hotel rental rates in an automated manner by accounting for market data such as fill rates, time of day, number of unsold rooms, etc.. see paragraph 030.
NPL reference “Automated Airbnb Pricing Tools….” discloses an automated system that can set prices for daily rentals of properties.  On page 5 it is disclosed that it is desirable to vary rental prices for a rental property around a base price that has been set by a user.  This is relevant to the portion of the claimed invention that is reciting the use prices for a reference month to calculate the rental prices for other time periods.  
Walker et al. (2003010087) teaches a rent optimization system for pricing of rentals.
Davidoff et al. (20040172261) discloses a method and system to determine the rental price for a property using a number of variables so that an optimal rent can be determined.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/           Primary Examiner, Art Unit 3687